Title: Treasury Department Circular to the Commissioners of Loans, 1 November 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentNovember 1st. 1790.
Sir
Doubts have arisen in one of the Loan Offices whether the Certificates to be issued for sums subscribed to the new Loan should be signed by the Commissioner. This being necessary, I am to request that if any have gone from your Office without your name, you will apply for them to the holders and add your signature.
An opinion has been communicated to me by one of the Loan Officers that Certificates given to nonsubscribers for Indents of Interest and Old Continental Emissions are to express that they are to bear interest after the 31st of December next. This is not to be the case as the design of the Act apparent from the general tenor of it is to leave for the present those who do not subscribe to the loan, in the same situation in which they were before, neither better nor worse, except as to a temporary payment of interest on Account. A form will be sent on to you expressing in substance nearly the purport of the Certificate already transmitted, in relation to nonsubscribers; execept an omission of the declaration that the holder of that Stock is intitled to Interest.
An idea is entertained that a state may become a subscriber for a portion of that part of her separate debt which has been assumed, which is erroneous, altho’ the interest upon such part of it as shall be finally unsubscribed by her Creditors will be paid (according to Instructions which will be given in due time) to such State in trust for such Nonsubscribing Creditors.
It will be proper that there should be written on your marginal Checks the Number, Amount, Stockholders Name &c of the corresponding Certificates. This is mentioned as it appears probable that it may have been omitted in one or two of the Offices.
I am, Sir, Your Obedt. servant
Alexander Hamilton
